DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims  1-5, 7, and 9-22 are presented for examination. Claims 6 and 8 have been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Zhenhai (Jay) Fu (Reg. No. 67,175) on 03/31/2021. 
The application has been amended as follows:
Please amend the claims 1, 7, 10-12, 14, 18, and 22 as follows:
Listing of Claims:

1.	(Currently Amended)  A computer-implemented method comprising:
receiving, by an error correction code (ECC) decoder, a data read command during a time window, the data read command associated with a codeword stored in a memory;
starting, by the ECC decoder, a decoding of the codeword based on an ECC procedure;

determining a latency interval to which the latency belongs;
maintaining, by the ECC decoder, a latency measurement for the time window based on the latency, wherein maintaining the latency measurement includes updating normalized counter values of the latency measurement corresponding to a plurality of latency intervals, including the latency interval, based on the determined latency interval;
comparing, by the ECC decoder, the latency measurement and one or more threshold values to determine whether the latency measurement exceeds the one or more threshold values, the one or more threshold values generated based on a set of probabilities that are associated with one or more time latencies in a quality of service (QoS) latency specification, wherein comparing the latency measurement and the one or more threshold values includes comparing the normalized counter values to corresponding threshold values from the one or more threshold values; and
terminating, by the ECC decoder, the decoding in response to determining that the latency measurement exceeds the one or more threshold values.

2.	(Original)  The computer-implemented method of claim 1, wherein the latency measurement comprises a latency distribution over the time window.

3.	(Original)  The computer-implemented method of claim 2, wherein the latency distribution comprises a first normalized counter associated with first data read commands processed by the ECC decoder within a first latency interval, and wherein the latency distribution further comprises a second normalized counter associated with second data read commands processed by the ECC decoder within a second latency interval.

4.	(Original)  The computer-implemented method of claim 3, wherein the latency distribution is generated by the ECC decoder by at least:
determining that the latency associated with the decoding in response to the data read command falls within the first latency interval; 
incrementing a first counter associated with the first latency interval based on the determining that the latency falls with the first latency interval;

generating the first normalized counter based on first count and the sum. 

5.	(Original)  The computer-implemented method of claim 3, wherein a portion of the first data read commands is received in the time window, and wherein a remaining portion of the first data read commands is received in a previous time window.

6.	(Canceled)  

7.	(Currently Amended)  The computer-implemented method of claim 1, wherein the latency measurement comprises a normalized counter associated with data read commands processed by the ECC decoder within [[a ]]the latency interval, and wherein determining that the latency measurement exceeds the one or more threshold values comprises determining that the normalized counter exceeds a threshold value of the one or more threshold values associated with a time latency of the one or more time latencies corresponding to the latency interval.

8.	(Canceled)

9.	(Original)  The computer-implemented method of claim 1, further comprising:
detecting, by the ECC decoder, a trigger event to shift from the time window to a second time window; 
accessing, by the ECC decoder, a second latency measurement for the second time window based on the trigger event; and
updating, by the ECC decoder, the latency measurement based on the second latency measurement.


initializing, by the ECC decoder, the second latency measurement for the second time window after the updating of the latency measurement.

11.	(Currently Amended)  The computer-implemented method of claim 9, wherein detecting the trigger event comprises:
determining that a number of decoded codewords has reached a threshold; and
shifting the time window to the second time window based on determining that the number of decoded codewords has reached [[a ]]the threshold.

12.	(Currently Amended)  A system comprising:
a memory; and
error correction code (ECC) decoder communicatively coupled with the memory and configured to:
receive a data read command during a time window, the data read command associated with codewords stored in the memory;
start a decoding of the codewords based on an ECC procedure;
measure a latency associated with the decoding;
determine a latency interval to which the latency belongs;
maintain a latency measurement for the time window based on the latency, wherein maintaining the latency measurement includes updating normalized counter values of the latency measurement corresponding to a plurality of latency intervals, including the latency interval, based on the determined latency interval;
compare the latency measurement and one or more threshold values to determine whether the latency measurement exceeds the one or more threshold values, the one or more threshold values generated based on a set of probabilities that are associated with one or more time latencies in a quality of service (QoS) latency specification, wherein comparing the latency measurement and the one or more threshold values includes comparing the normalized counter values to corresponding threshold values from the one or more threshold values; and
terminate the decoding in response to determining that the latency measurement exceeds the one or more threshold values. 

13.	(Previously Presented)  The system of claim 12, wherein the data read command is received from a host, and wherein the ECC decoder is further configured to send an indication of a decoding failure to the host based on the terminating of the decoding. 

14.	(Currently Amended)  The system of claim 12, wherein [[the ]]the set of probabilities comprises a probability of completing a processing of the data read command within [[a ]]the latency interval, wherein the ECC decoder is further configured to store the probability in a first vector and the latency interval in a second vector.

15.	(Previously Presented)  The system of claim 14, wherein the first vector is stored in a register that is configurable by a firmware of the ECC decoder.

16.	(Previously Presented)  The system of claim 14, wherein the latency measurement comprises a normalized counter associated with data read commands processed by the ECC decoder within the latency interval, and wherein the ECC decoder is further configured to store the normalized counter in a third vector.

17.	(Previously Presented)  The system of claim 16, wherein comparing the latency measurement and the one or more threshold values comprises comparing the first vector and the third vector, and wherein the decoding is terminated based on the comparing of the first vector and the third vector indicating a violation of the QoS latency specification based on exceeding the one or more threshold values.

18.	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions that, upon execution on an error correction code (ECC) decoder, cause the ECC decoder to perform operations comprising:

starting a decoding of the codewords based on an ECC procedure;
measuring a latency associated with the decoding;
determining a latency interval to which the latency belongs;
maintaining a latency measurement for the time window based on the latency, wherein maintaining the latency measurement includes updating normalized counter values of the latency measurement corresponding to a plurality of latency intervals, including the latency interval, based on the determined latency interval; 
comparing the latency measurement and one or more threshold values to determine whether the latency measurement exceeds the one or more threshold values, the one or more threshold values generated based on a set of probabilities that are associated with one or more time latencies in a quality of service (QoS) latency specification, wherein comparing the latency measurement and the one or more threshold values includes comparing the normalized counter values to corresponding threshold values from the one or more threshold values; and
terminating the decoding 

19.	(Original)  The non-transitory computer-readable storage medium of claim 18, wherein the latency measurement comprises a latency distribution over the time window, wherein the latency distribution comprises a first normalized counter associated with first data read commands processed by the ECC decoder within a first latency interval, and wherein the latency distribution further comprises a second normalized counter associated with second data read commands processed by the ECC decoder within a second latency interval.

20.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 19, wherein the latency distribution is generated by the ECC decoder by at least:
determining that the latency associated with the decoding in response to the data read command falls within the first latency interval; 

generating a sum of the first counter and at least a second counter associated with the second latency interval; and
generating the first normalized counter based on the first counter and the sum.

21.	(Previously Presented)  The computer-implemented method of claim 1, further comprising generating, by the ECC decoder, the one or more threshold values based on the set of probabilities by adding a predetermined margin to each probability within the set of probabilities to generate the one or more threshold values.

22.	(Currently Amended)  The computer-implemented method of claim 1, the corresponding threshold values from the one or more threshold values.


Allowable Subject Matter
5.	Claims 1-5, 7, and 9-22 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "determine a latency interval to which the latency belongs; maintain a latency measurement for the time window based on the latency, wherein maintaining the latency measurement includes updating normalized counter values of the latency measurement corresponding to a plurality of latency intervals, including the latency interval, based on the determined latency interval; compare the latency measurement and one or more threshold values to determine whether the latency measurement exceeds the one or more threshold values, the one or more threshold values generated based on a set of probabilities that are associated with one or more time latencies in a quality of service (QoS) latency specification, wherein comparing the latency measurement and the one or more threshold values includes comparing the normalized counter values to corresponding threshold values from the one or more threshold values; and terminate the decoding in response to determining that the latency measurement exceeds the one or more threshold values." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 12 and 18:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 2-5, 7, 9-11, 13-17, 19-22 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax 

/OSMAN ALSHACK/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112